                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                            )
SALVATORE JOHN CAPIZZI,                     )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       Civil No. 18-12043-LTS
                                            )
NANCY A. BERRYHILL,                         )
                                            )
       Defendant.                           )
                                            )

                                MEMORANDUM AND ORDER

                                       September 4, 2019

SOROKIN, J.

       Salvatore John Capizzi challenges a decision by the Acting Commissioner of the Social

Security Administration (“the Commissioner”) denying his Supplemental Security Income

(“SSI”) and Disability Insurance Benefits (“DIB”). The Commissioner seeks an order affirming

her decision. For the following reasons, Capizzi’s motion for Judgment on the Pleadings is

DENIED, and the Commissioner’s Motion is ALLOWED.

I.     BACKGROUND

       A.      Procedural History

       On October 21, 2016, at age fifty-two, Capizzi applied for SSI and DIB, alleging a

disability onset date of October 30, 2015. Doc. No. 14-2 at 14; Doc. No. 14-6 at 4. His

application was denied initially and upon reconsideration. Doc. No. 14-3 at 64. Capizzi

requested a hearing before an Administrative Law Judge (“ALJ”). Id. at 12. A hearing was held

on February 5, 2018. Doc. No. 14-2 at 31. By decision on March 2, 2018, the ALJ found

Capizzi was not disabled. Id. at 11.
       The Appeals Council granted Capizzi’s request for review, but affirmed the ALJ’s

decision. Id. at 2, 8. Capizzi filed this action appealing the Commissioner’s decision on October

1, 2018. Doc. No. 1 at 3.

       B.      Capizzi’s Physical Impairment

       In his initial claim for disability, Capizzi described persistent pain in his right lower back

and right leg through the calf and toes, and alleged a resulting inability to work due to difficulty

sitting, standing, and concentrating for long periods of time. Doc. No. 14-2 at 1; Doc. No. 14-3

at 4. The record contains the following relevant evidence regarding his impairment:

   •   Following an October 17, 2013 MRI, neurologist Martin Bielawski noted Capizzi’s

       prominent spinal scoliosis and disc degeneration. Doc. No. 14-7 at 27.

   •   On September 16, 2015, Capizzi was referred for physical therapy (“PT”) after

       complaining of intolerable back pain to his primary care physician. Id. at 2. From

       September through December 2015, Capizzi attended fifteen PT sessions with good

       results and was discharged as symptoms improved. Doc. No. 14-3 at 11.

   •   From October 2015 until February 2016, Capizzi met with Dr. Bielawski four times. On

       October 9, 2015, Dr. Bielawski prescribed medication for Capizzi’s pain, noting

       persistent back pain and increased painful symptoms with prolonged standing and

       walking. Doc. No. 14-8 at 69. On November 19, 2015, Dr. Bielawski increased the

       prescription, added another medication, and recommended core exercises for PT after

       Capizzi complained of increased discomfort from sitting, right leg pain, and numbness in

       the right toes. Doc. No. 14-3 at 13; Doc. No. 14-8 at 67.

   •   On January 7, 2016, Capizzi again reported increasing lower back and right leg pain.

       Doc. No. 14-7 at 50. Dr. Bielawski noted power in the legs were normal and the right leg


                                                  2
    was not clearly weak, though it tired more easily, and referred Capizzi to a pain

    management clinic to consider spinal steroid injections and a new MRI. Id. The updated

    MRI revealed no significant change compared to 2013. Id. at 24-25; see Doc. No. 14-7 at

    24-25.

•   On February 2, 2016, Capizzi reported his medications were helpful, but said his pain

    was unchanged. Doc. No. 14-7 at 209.

•   On February 24, 2016, Dr. Janet Pearl administered a steroid injection. Id. at 207. At a

    March 9, 2016 follow-up, Capizzi reported 80% pain relief in the right leg, resolved

    burning sensation in the foot, and improved lower back pain. Id. at 204. Around the

    same time, Capizzi also reported no significant side effects using medication. Doc. No.

    14-8 at 63.

•   On May 5, 2016, Capizzi reported more frequent and increased pain and requested

    another injection, but noted he still was 60-70% improved. Doc. No.14-7 at 201.

•   On May 16, 2016, Capizzi received his second steroid injection. Id. at 199. He reported

    that his pain improved 75%, but felt the first injection had been more effective. Id. On

    June 6, 2016, Dr. Bielawski opined Capizzi’s lower back pain would wax and wane.

    Doc. No. 14-8 at 61. He noted persistent lower back pain with intermittent pain down the

    right thigh and calf, with no numbness or tingling in the right leg, intermittent numbness

    in the right calf, but some pinching and numbness in the great right toe area. Id. He

    noted no change in power in the legs and no significant side effects of medication. Id.

    Dr. Bielawski recommended conservative treatment including pool therapy to maintain

    weight and discussed surgical treatments, providing referral information. Id. at 62.




                                             3
•   On July 12, 2016, Dr. Shapur Ameri provided a neurological surgery consultation. Doc.

    No. 14-3 at 12. Capizzi complained of lower back pain radiating to the right leg since

    September 2015, with additional complaints of numbness and tingling sensations in the

    right thigh down to his ankle but denied any weakness. Doc. No. 14-7 at 16. Dr. Ameri

    diagnosed Capizzi with lower back pain due to spinal scoliosis and degenerative disc

    disease. Id. at 17. Dr. Ameri advised Capizzi to continue pain management and steroid

    injections and, if pain persisted, to consider surgery. Id. He further advised against

    heavy lifting or strenuous exercise, and to apply heat and ice. Id.

•   On July 14, 2016, Capizzi received his third steroid injection. Doc. No. 14-8 at 59.

    During a follow-up on July 28, 2016, Capizzi reported his pain was 85% improved, with

    this injection providing greater relief than the previous one. Doc. No. 14-7 at 193. He

    also reported intermittent tingling and pinching in his toes and said his calf pain was less

    frequent and intense. Id. On September 15, 2016, Capizzi described significant pain

    reduction for two weeks after the injection, pain the third week, and diminished pain the

    fourth week. Doc. No. 14-8 at 59. He was advised to continue conservative treatment,

    and to receive another injection if pain persisted. Doc. No. 14-3 at 12.

•   On August 29, 2016, Capizzi reported 60-70% pain relief with current medication, no

    side effects, and no weakness in legs. Id. at 189-90.

•   On September 15, 2016, Dr. Bielawski noted waxing and waning symptoms, with the

    worst pain in the right lower back region radiating into the thigh and calf. Doc. No. 14-8

    at 59. He noted intermittent right leg pain but no power loss and recommended

    conservative treatment. Id.




                                              4
•   On November 4, 2016, Dr. Mark Finno examined Capizzi. Doc. No. 14-7 at 37. Dr.

    Finno documented Capizzi’s conservative treatment methods with no lasting relief and

    recommended a surgical consultation. Id. at 37-38.

•   On November 10, 2016, Dr. Symeon Zannikos provided an orthopedic surgery

    consultation for Capizzi’s scoliosis. Id. at 28. Dr. Zannikos was not confident surgery

    would alleviate the symptoms and thought there was a high risk the procedure would

    exacerbate Capizzi’s condition. Id. at 30. However, Dr. Zannikos opined Capizzi could

    be a good candidate for lumbar fusion and referred him for a second surgical

    consultation. Id. at 28, 31.

•   Dr. Jessica Aidlen examined Capizzi on November 29, 2016, December 27, 2016, and

    January 20, 2017, pursuant to Dr. Zannikos’s referral. Doc. No. 14-8 at 43. Dr. Aidlen

    assessed scoliosis in the lower spine. Id. She reviewed Capizzi’s most recent MRI,

    concluded that spinal surgery alone would not allow for full decompression, and opined

    that a fusion would likely be required. Id. Dr. Aidlen referred Capizzi for diagnostic

    imaging due to the complexity of his symptoms. In addition, she recommended limiting

    Capizzi to occasionally lifting and carrying up to twenty pounds and never carrying more

    than that. Id. at 44.

•   Based on the same three visits with Capizzi, Dr. Aidlen assessed a variety of additional

    limitations. Per Dr. Aidlen, Capizzi:

        o could sit for six hours in an eight-hour day, could stand for one hour and walk for

            one hour intermittently, and could not tolerate one position for more than twenty

            or thirty minutes at a time, id. at 45;




                                               5
       o should limit his right- and left-hand use, reaching, pushing, and pulling due to

           lumbar twisting and bending, id.;

       o could not use his right foot, and could only occasionally use his left foot, due to

           leg pain and subjective sensory changes, id. at 45-47;

       o could never balance, crouch, crawl, or climb ladders or scaffolds, and could only

           occasionally stoop, kneel, and climb stairs and ramps, because decreased lumbar

           motion and right leg pain could cause balance problems and falls, id.;

       o could never work on unprotected heights, or with moving mechanical parts

           weighing ten pounds or more, id. at 48;

       o could occasionally operate a car, id.;

       o should not be exposed to humidity, wetness, dust, odors, fumes, pulmonary

           irritants, extreme heat, extreme cold, or vibrations, id.; and

       o was likely to be off task for at least 25% of an eight-hour workday, and absent

           more than four days per month, due to his pain and fatigue, id. at 48-49.

•   Dr. Aidlen additionally opined Capizzi suffers from fatigue due to chronic leg and back

    pain, has difficulty sleeping, and requires constant pain medication that may cause

    fatigue, memory problems, and fogginess. Id. at 49.

•   On December 8, 2016, Capizzi reported 60-70% pain relief, denied side effects from his

    medications, and denied weakness in his legs. Doc. No. 14-7 at 179-80. He said an

    electrical nerve stimulation unit had helped with his lower back pain, but not with his leg

    pain. Id. Dr. Pearl assessed Capizzi with atrophy of the right calf muscles, arthritis of

    the spine, and nerve pinching in the lower spine area. Id. at 180.




                                             6
•   On December 17, 2016, Dr. Susan Bergman noted Capizzi was able to perform all

    activities of daily life independently, despite pain in his lower back and leg related to

    scoliosis. Doc. No 14-8 at 4.

•   On January 17, 2017, Dr. Bielawski recommended continuing conservative treatment,

    explaining that surgery could cause further problems. Id. at 58.

•   In February 2017, Dr. Steven Hentoff performed a psychodiagnostic interview of Capizzi

    in connection with his SSI and DIB applications. Id. at 25. Dr. Hentoff noted Capizzi

    could perform activities of daily life independently. Id. at 25, 28.

•   On February 11, 2017, Dr. Bielawski recommended weight loss, lumbar and lower

    abdominal exercises, and other conservative treatment. Id. at 56.

•   Between May and June 2017, PT notes reflect good progress and clinically significant

    improvement in Capizzi’s symptoms, including less intense and less frequent pain. Id. at

    100-01. The notes also document increased movement and lifting capacity and the ability

    to sit for thirty or forty minutes at a time without discomfort if he switched positions. Id.

•   On May 23, 2017, Dr. K. Malin Weeratne reviewed Capizzi’s medical records in

    connection with his applications for benefits. Dr. Weeratne opined Capizzi: could

    occasionally lift or carry up to twenty pounds, frequently lift of carry ten pounds, stand or

    walk with normal breaks for a total of two hours, and sit with normal breaks for a total of

    six hours in an eight-hour work day; had unlimited use of hand or foot controls to push

    and pull; and should be able to change positions every hour for five minutes as needed to

    relieve discomfort. Doc. No. 14-3 at 33.




                                               7
       C.      ALJ Hearing and Decision

       At the February 5, 2018 ALJ hearing, Capizzi testified that he had last worked in October

2015 as a headhunter, and that he had ceased working due to pain that interfered with his

concentration. Doc. No. 14-2 at 38. He described his symptoms as daily pain in the lower back,

occasional right thigh pain that radiates to his foot, and toes that sting or burn. Id. at 39. He said

his first steroid injection had reduced his pain for five or six weeks, but that subsequent

injections had diminishing effects. Id. He mitigates his pain with medications, stretches, and

exercise, and said surgeons have recommended conservative treatment because he is not

incontinent and does not have severe muscle weakness. Id. at 40. Capizzi testified that he limits

his driving when possible due to pain sitting up in a driving position, even as a passenger, and

described difficulty sleeping at night, difficulty lifting or carrying objects, and a need to shift

positions frequently between sitting, standing, and laying down. Id. at 41-42, 54-55.

       In her decision, the ALJ determined Capizzi met the insurance requirements of the Social

Security Act during the relevant time period, then conducted the five-step sequential evaluation

to determine Capizzi’s disability claim. 1 Doc. No. 14-2 at 15. At step one, the ALJ found that

Capizzi had not engaged in substantial gainful activity from his alleged onset date of October 30,

2015 through his date last insured of June 30, 2017. Id. at 16. At step two, the ALJ found



1
  The five steps of the requisite analysis are: 1) whether the claimant is currently working (if so,
he is not disabled and the inquiry ends); 2) whether the claimant has a severe impairment or
combination of impairments (if not, he is not disabled and the inquiry ends); 3) whether any of
the claimant’s impairments meet or medically equal an impairment listed in an appendix to the
relevant regulations (if so, he is disabled and the inquiry ends); 4) whether the claimant is able to
perform his past relevant work (if so, he is not disabled and the inquiry ends); and 5) considering
the claimant’s age, education, work experience, and RFC, whether he is able to perform other
work (if not, he is disabled; if so, he is not). See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see
also Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6-7 (1st Cir. 1982); Abubakar
v. Astrue, No. 11-cv-10456-DJC, 2012 WL 957623, at *2 (D. Mass. Mar. 21, 2012).


                                                   8
Capizzi suffers from degenerative disc disease of the lumbar spine. Id. 2 At step three, the ALJ

found that Capizzi’s condition did not meet or equal any impairment listed in the relevant

appendix to the regulations—a finding Capizzi does not dispute. 20 C.F.R. §§ 404.1520(d),

404.1526; Doc. No. 14-2 at 17.

       After step three, the ALJ considered Capizzi’s residual functional capacity (“RFC”),

finding Capizzi: could occasionally lift and carry twenty pounds and frequently lift and carry ten

pounds; could sit for six hours in an eight-hour workday; could stand or walk for a total of two

hours in an eight-hour workday; should be allowed to switch positions between sitting and

standing once every hour for five minutes at a time without going off task; could occasionally

climb ramps and stairs, balance, stoop, kneel, crouch, and crawl; could never climb ladders,

ropes, or scaffolds; must avoid all exposure to hazards; and could frequently work with both

hands. Doc. No. 14-2 at 17.

       In making this RFC assessment, the ALJ determined Capizzi’s degenerative disc disease

could reasonably be expected to cause his alleged symptoms, but that Capizzi’s statements

concerning the intensity, persistence, and limiting effects of the symptoms were not entirely

consistent with the medical evidence in the record. Id. at 18. 3 The ALJ gave the greatest weight

to the assessment of Dr. Weeratne, partial weight to the assessment of Dr. Aidlen, great weight to

the consultative examination report of Dr. Hentoff, and great weight to the opinions of the

agency consultants. Id. at 23-24. The ALJ found Dr. Weeratne’s assessment adequately




2
  The record also reflected mild carpal tunnel syndrome; however, the ALJ found this
impairment to be non-severe, and Capizzi has not challenged that finding. Doc. No. 14-2 at 6.
3
  The Commissioner is not obligated to accept subjective complaints about symptoms. Reyes
Robles v. Finch, 409 F.2d 84, 87 (1st Cir. 1969); accord Bianchi v. Sec’y of Health & Human
Servs., 764 F.2d 44, 45 (1st Cir. 1985) (“The [Commissioner] is not required to take the
claimant’s assertion of pain at face value.”).
                                                9
accounted for Capizzi’s pain complaints, and that Dr. Aidlen’s assessment was inconsistent in

certain respects with the record. Id.

       At step four, the ALJ compared Capizzi’s RFC with the physical and mental demands of

his past work as a Controller, Personal Recruiter, and Temporary Placement Service

Coordinator. Relying on the testimony of a vocational expert and the medical record, the ALJ

concluded Capizzi’s limitations do not preclude him from performing his past relevant work. Id.

at 24. Accordingly, the ALJ concluded Capizzi was not disabled. Id. at 11.

II.    LEGAL STANDARDS

       The Court my not disturb the Commissioner’s findings where they are supported by

substantial evidence and the Commissioner has applied the correct legal standard. 42 U.S.C.

§ 405(g). Conversely, where the Commissioner’s finding is not supported by substantial

evidence or is the result of an error of law, the Court will not uphold it. Id. Substantial evidence

is more than a mere scintilla; it means such relevant evidence as a reasonable mind would accept

as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); accord

Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981); see Bath Iron

Works Corp. v. U.S. Dep’t of Labor, 336 F.3d 51, 56 (1st Cir. 2003) (noting substantial evidence

is less than a preponderance of the evidence).

       Where the administrative record might support multiple conclusions, the Court must

uphold the Commissioner’s findings if they are supported by substantial evidence, even if the

Court would have reached a different conclusion. Irlanda Ortiz v. Sec’y of Health & Human

Servs., 955 F.2d 765, 770 (1st Cir. 1991); see Perales, 402 U.S. at 399 (noting resolution of

conflicts in evidence, including medical evidence, is the Commissioner’s task). As the Supreme

Court has emphasized, “the possibility of drawing two inconsistent conclusions from the



                                                 10
evidence does not prevent an administrative agency’s findings from being surrounded by

substantial evidence.” Am. Textile Mfrs. Inst., Inc. v. Donovan, 453 U.S. 490, 523 (1981)

(quotation marks omitted).

       Administrative findings of fact are not conclusive, however, “when derived by ignoring

evidence, misapplying the law, or judging matters entrusted to experts.” Nguyen v. Chater, 172

F.3d 31, 35 (1st Cir. 1999) (per curiam). Moreover, an ALJ is not permitted to “substitute his

own layman’s opinion for the opinion of a physician,” Gonzales Perez v. Sec’y of Health &

Human Servs., 812 F.2d 747, 749 (1st Cir. 1987), nor may he disregard relevant medical

evidence, Nguyen, 172 F.3d at 35.

       ALJs commonly review assessments provided by three categories of medical experts:

sources who have treated a claimant for his impairments, sources who have examined a claimant

for purposes of rendering an opinion in connection with his disability claim, and sources who

have reviewed a claimant’s medical records but have not treated or examined him. See generally

20 C.F.R. §§ 404.1527, 416.927. “A treating source’s opinion on the question of the severity of

an impairment will be given controlling weight so long as it ‘is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.’” Polanco-Quinones v. Astrue, 477 F. App’x 745, 746 (1st

Cir. 2012) (per curiam) (quoting 20 C.F.R. § 404.1527(c)(2)). In other words, there is “a general

presumption of deference to the treating physician’s opinion.” Abubakar, 2012 WL 957623, at

*8. Notwithstanding this presumption, it is permissible for ALJs to rely on reports from non-

treating physicians when they are more consistent with the record than reports provided by

treating physicians. Berrios–Lopez v. Sec’y of Health and Human Servs., 951 F.2d 427, 431 (1st

Cir. 1991).



                                                11
III.   DISCUSSION

       Capizzi challenges only one aspect of the ALJ’s decision. He claims the ALJ erred in

assigning only partial weight to Dr. Aidlen’s medical opinion, despite Dr. Aidlen’s status as a

treating physician. Doc. No. 16 at 11-17. Capizzi argues Dr. Aidlen’s opinion was based on

appropriate medical findings documented throughout the record, was not contradicted by other

substantial evidence in the record, and, therefore, was entitled to controlling weight. Id.

       “[W]hile generic deference is reserved for treating source opinions, the regulations also

presuppose that non-treating, non-examining sources may override treating doctor opinions,

provided there is support for the result in the record.” Shaw v. Sec’y of Health & Human Servs.,

25 F.3d 1037 (Table), 1994 WL 251000, at *4 (1st Cir. June 9, 1994) (unpublished) (citing 56

Fed. Reg. 36931, 36936 (Aug. 1, 1991)); see Roshi v. Comm’r of Soc. Sec., No. 14-10705-JGD,

2015 WL 6454798, at *12 (D. Mass. Oct. 26, 2015) (holding that the ALJ’s decision to adopt the

opinion of a non-examining consultant over those of claimant’s treating sources was supported

by substantial evidence); Silvia v. Colvin, No. 13-11681-DJC, 2014 WL 4772210, at *21-22 (D.

Mass. Sept. 22, 2014) (finding that the ALJ was justified in relying on the opinion evidence of

two non-examining advisors because their opinions were consistent with the record).

         Where an ALJ does not give controlling weight to a treating physician’s opinion, she

must determine how much weight to accord the opinion based on such factors as: 1) length of

treatment relationship and frequency of examination, 2) nature and extent of the treatment

relationship, 3) how well supported the conclusion is by relevant evidence, 4) how consistent the

opinion is with the record as a whole, and 5) how specialized the treating physician’s knowledge

is. 20 C.F.R. §§ 404.1537(c)(2), 416.927(c)(2). She must give “good reasons” explaining her

decision about what weight should be accorded to a treating source’s opinion. Silvia, 2014 WL



                                                 12
4772210, at *9. However, not every factor will be relevant in every case, and there is a

distinction between what the ALJ must consider and what she must explain. Mercogliano v.

Berryhill, No. 17-11276-LTS, 2018 WL 4375103 at *12 (D. Mass. Sept. 13, 2018) (citing SSR

06-03p, 2006 WL 2329929, at *6-7). The ALJ need only explain the weight given to the “other

source” opinions and “otherwise ensure that the discussion of the evidence in the determination

or decision allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning.” Id.

       Here, the ALJ offered just such an explanation. Doc. No. 14-2 at 16-25. The ALJ

summarized the nature of Dr. Aidlen’s three appointments with Capizzi between November 2016

and January 2017, the primary purpose of which was to obtain a surgical consultation. Id. at 21.

The ALJ awarded “partial weight” to Dr. Aidlen’s opinion, adopting several of her limitations,

and rejecting—with explanation—only those limitations that were unsupported by or

inconsistent with the medical evidence. Id. at 23.

       In particular, the ALJ accepted Dr. Aidlen’s opinions limiting lifting and carrying up to

twenty pounds, standing and walking for two hours, sitting for six hours, frequent handling, and

occasional postural maneuvers, finding they were consistent with medical record. Id. However,

she rejected Dr. Aidlen’s more restrictive limitations in reaching, pushing, pulling, and operating

foot controls, explaining that the medical record elsewhere showed normal power in Capizzi’s

legs and arms. Id. at 24. The ALJ also rejected the amount of off-task activity and absenteeism

Dr. Aidlen predicted, citing evidence of improvement in Capizzi’s symptoms and functional

capability in the months since Dr. Aidlen last saw him. Id. Finally, the ALJ rejected Dr.

Aidlen’s opinion that chronic pain and pain medication contribute to significant fatigue, finding

no evidence that Capizzi consistently complained of fatigue or medication side effects. Id. at 23.




                                                13
       After deciding not to give Dr. Aidlen’s opinion controlling weight, the ALJ appropriately

considered the 20 C.F.R. § 404.1527(c)(2) factors to determine what weight to accord the

opinion. The ALJ considered the length of the treatment relationship and the frequency of

examination, noting Dr. Aidlen had only three appointments with Capizzi over a three-month

time period. Doc. No. 14-2 at 21. She also considered consistency, comparing Dr. Aidlen’s

limitations to the other medical evidence. Id. at 22.

       The Court has independently reviewed the record that was before the ALJ at the time of

her decision and finds no basis to second-guess the manner in which the ALJ reconciled the

various medical opinions and other conflicting evidence regarding Capizzi’s symptoms and

treatment. This is simply not a case where the ALJ summarily or unreasonably ignored medical

evidence or rejected the considered opinion of a doctor with a consistent and lengthy history

treating the claimant.

       Put simply, substantial evidence supports the ALJ’s decision, and the ALJ applied the

correct legal standard.

IV.    CONCLUSION

       For the foregoing reasons, Capizzi’s motion for an order reversing or remanding the

Commissioner’s decision (Doc. No. 15) is DENIED, and the Commissioner’s motion for an

order affirming her decision (Doc. No. 23) is ALLOWED.

                                                        SO ORDERED.


                                                         /s/ Leo T. Sorokin
                                                        United States District Judge




                                                14
